
	
		III
		110th CONGRESS
		1st Session
		S. RES. 321
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2007
			Mrs. Feinstein (for
			 herself, Mr. Lugar,
			 Mr. Dodd, Mr.
			 Hagel, Mr. Akaka,
			 Mr. Baucus, Mr.
			 Bingaman, Mr. Brown,
			 Mr. Byrd, Mr.
			 Burr, Ms. Cantwell,
			 Mr. Casey, Mr.
			 Craig, Mr. Durbin,
			 Mr. Feingold, Mr. Harkin, Mrs.
			 Hutchison, Mr. Kennedy,
			 Mr. Kerry, Ms.
			 Klobuchar, Mr. Kohl,
			 Mr. Leahy, Mr.
			 Levin, Mr. Lott,
			 Mr. Nelson of Florida,
			 Mr. Reed, Ms.
			 Snowe, Mr. Sununu,
			 Mr. Voinovich, Mr. Webb, Mr.
			 Whitehouse, Mr. Wyden,
			 Mr. Smith, Mr.
			 Specter, Mrs. Murray, and
			 Ms. Stabenow) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the Israeli-Palestinian peace process.
	
	
		Whereas ending the violence and terror that have
			 devastated the State of Israel, the West Bank, and Gaza since September 2000 is
			 in the vital interests of the United States, Israel, and the Palestinian
			 people;
		Whereas the ongoing Israeli-Palestinian conflict
			 strengthens extremists and opponents of peace throughout the region;
		Whereas more than 7 years of violence, terror, and
			 military engagement have demonstrated that armed force alone will not solve the
			 Israeli-Palestinian dispute;
		Whereas the vast majority of Israelis and Palestinians
			 want to put an end to decades of confrontation and conflict and live in
			 peaceful coexistence, mutual dignity, and security, based on a just, lasting,
			 and comprehensive peace;
		Whereas on May 24, 2006, addressing a Joint Session of the
			 United States Congress, Prime Minister of Israel Ehud Olmert reiterated the
			 Government of Israel's position that In a few years, [the Palestinians]
			 could be living in a Palestinian state, side by side in peace and security with
			 Israel, a Palestinian state which Israel and the international community would
			 help thrive;
		Whereas, in his speech before the Palestinian Legislative
			 Council on February 18, 2006, Palestinian Authority President Mahmoud Abbas
			 said, We are confident that there is no military solution to the
			 conflict. Negotiations between us as equal partners should put a long-due end
			 to the cycle of violence . . . Let us live in two neighboring
			 states;
		Whereas, in June 2002, the President of the United States
			 presented his vision of two states, living side by side in peace and
			 security, and has since repeatedly reaffirmed this position;
		Whereas events of the past 18 months, including the
			 victory of Hamas in Palestinian legislative elections, the continued firing of
			 rockets from Gaza into Israel, and the escalating intra-Palestinian violence
			 and chaos, culminating in the June 2007 brutal takeover of Gaza by Hamas, make
			 the achievement of President Bush's vision even more difficult;
		Whereas, on June 27, 2007, the Quartet (the United States,
			 Russia, the European Union, and the United Nations) appointed former British
			 Prime Minister Tony Blair special envoy to the Middle East with a focus on
			 mobilizing assistance to the Palestinians and promoting economic development
			 and institutional governance;
		Whereas a robust and high-level American diplomatic
			 presence on the ground is critical to bringing Israelis and Palestinians
			 together to make the tough decisions necessary to achieving a permanent
			 resolution to the conflict;
		Whereas June 2007 marked the 40th anniversary of the
			 Six-Day War between Israel and a coalition of Arab states;
		Whereas all parties should use the occasion of this
			 anniversary to redouble their efforts to achieve peace; and
		Whereas achieving Israeli-Palestinian peace could have
			 significant positive impacts on security and stability in the region: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)reaffirms its
			 commitment to a true and lasting solution to the Israeli-Palestinian conflict,
			 based on the establishment of 2 states, the State of Israel and Palestine,
			 living side by side in peace and security, and with recognized borders;
			(2)denounces the use
			 of violence and terror and reaffirms its unwavering commitment to Israel’s
			 security;
			(3)calls on
			 President Bush to pursue a robust diplomatic effort to engage the State of
			 Israel and the Palestinian Authority, begin negotiations, and make a 2-state
			 settlement a top priority;
			(4)urges President
			 Bush to consider appointing as Special Envoy for Middle East Peace an
			 individual who has held cabinet rank or someone equally qualified, with an
			 extensive knowledge of foreign affairs generally and the Middle East region in
			 particular;
			(5)calls on Hamas to
			 recognize the State of Israel’s right to exist, to renounce and end all terror
			 and incitement, and to accept past agreements and obligations with the State of
			 Israel;
			(6)calls on moderate
			 Arab states in the region to intensify their diplomatic efforts toward a
			 2-state solution and welcomes the Arab League Peace Initiative; and
			(7)calls on Israeli
			 and Palestinian leaders to embrace efforts to achieve peace and refrain from
			 taking any actions that would prejudice the outcome of final status
			 negotiations.
			
